DETAILED ACTION
This Office Action is in response to the Application filed on 10/17/2017.
Claims 1-15 are being considered on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/17/2017 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly an initialed and dated copy of Applicant's IDS forms 1449 filed 10/17/2017 is attached to the instant Office action.  

Drawings
The drawings filed on 10/17/2017 are accepted. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness
5.1	Claims 1-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (U.S. Patent 5,305,389), in view of Ichiriu et al. (U.S. Pub. 2008/0071780)

5.1.1	With respect to independent claim 1, Palmer teaches A circuit, comprising: a node controller (See Palmer cache manager and prophet on client, Fig. 2)
	to manage access to and provide responses from a remote memory (See Palmer Element 18 via Server 20, Fig. 2)
	the node controller comprising: a learning block to monitor requests to a given data block in the remote memory and to monitor parameters associated with the past requests (Palmer teaches the prophet module monitors requests and performs predictions to control prefetch at 56. After completion of a session, at step 60 the training portion of the prophet module reviews a trace of accesses made during step 56, Column 8, Lines 9-10),
	the learning block updates a respective weighting value for each of the parameters associated with the requests to the given data block (Palmer teaches the prophet module monitors requests and performs predictions to control prefetch at 56. After completion of a session, at step 60 the training portion of the prophet module reviews a trace of accesses made during step 56 to update the pattern memory for that context, Column 8, Lines 9-14. A designer can use CIDs and knowledge of an application to "focus attention" of the prophet, thus increasing prediction accuracy, Column 5, Lines 35-38),
	the respective weighting values to indicate a likelihood of a subsequent memory action with respect to a prospective data block in the remote memory that is accessed following each of the requests (Palmer teaches predictions are made based on the order of predicted access times of objects within a current access pattern relative to stored access patterns, Column 2, Lines 47-49. Accuracy is established for each unit pattern during each training session and is thus an indication of the ratio of correct predictions to total predictions through prior sessions, Column 8, Lines 63-66);
	and event detection circuitry to store the parameters and the weighting values for each of the parameters associated with an address for the given data block (Palmer teaches The patterns may be stored in pattern memory as unit patterns and the trainer may delete or reduce lengths of unit patterns in pattern memory based on accuracy of predictions from the unit patterns, Column 2, Lines 63-67),
	the event detection circuitry to determine the subsequent memory action (Palmer teaches The server read message supplies a list of UIDs to the server, which gets the identified objects from disk or a server-managed buffer and returns them to the requester. The server would then prevent an outstanding prefetch request from delaying other requests by providing a pre-emptive read operation for demand requests and servicing them before other reads, Column 4, Lines 47-56)
	for the prospective data block (Palmer teaches predictive cache is particularly suited to operate in OODB systems where applications 21 in workstations 22 retrieve objects from secondary storage 18 through a server 20 and cache them in local memory 19, Column 4, Lines 23-27. Also see Palmer Element 22, Fig. 1)
	in the remote memory (See Palmer Element 18 via Server 20, Fig. 2)
	based on matching an address of a current request to the given data block and matching current parameter values associated with the current request relative to the stored parameters to determine the prospective data block (Palmer teaches In locating matching patterns, a sample window of current access objects is compared to the first objects of each pattern of pattern memory. For example, the input sample window may be set at 3 (alpha =3). As illustrated in FIG. 4, the current access pattern a b y is compared to the first three-objects, or prefix, of each pattern stored in the memory, Column 6, Lines 64-68 to Column 7, Lines 1-2).
	Palmer does not explicitly disclose for a plurality of processor nodes
However, Ichiriu teaches a plurality of processor nodes (Ichiriu teaches each search engine includes a plurality of co-processors, Paragraph 0139. Also see Ichiriu Elements 1931, 1932, 1933, and 1934, Fig. 19A)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palmer to incorporate Ichiriu’s plurality of processor nodes. It would have been obvious because one of ordinary skill would be motivated to include plurality of co-processors, each of which is dedicated to implement a corresponding portion of an inexact pattern search operation, see Ichiriu, Paragraph 0139.

5.1.2	With respect to claim 2, the rejection of claim 1 is incorporated, Palmer also teaches The circuit of claim 1, wherein the event detection circuitry further comprises a summer and a comparator, the summer to generate a summed weighting value in response to weighting values retrieved from the matched current parameter values (Palmer teaches the average accuracy over this and prior sessions is computed at 170, Column 11, Lines 6-7),
(Palmer teaches At 166 the computed accuracy is compared to a threshold, Column 10, Lines 65-66),
	
the summed weighting value is provided based on the current parameter values matching stored parameter values for the address for the given data block (Palmer teaches Where the patterns are stored in pattern memory as unit patterns, the predictor compares a current access pattern to a sample length of unit patterns, Column 3, Lines 3-6),

wherein the event detection circuitry determines the subsequent memory action if the summed weighting value exceeds the threshold (Palmer teaches If the prefetch count is within the thresholds at 76, or after alpha and R are adjusted at 78 and 80, the system attempts a prediction based on the most recent request using the match radius R at 82., Column 8, Lines 48-52).

5.1.3	With respect to claim 3, the rejection of claim 2 is incorporated, Ichiriu also teaches wherein the event detection circuitry includes a content addressable memory (CAM) having separate columns to store each of the parameters (Ichiriu teaches the local mask words include local mask cells 361 that mask individual CAM cells 363 of a corresponding CAM word on a bit-by-bit basis. The local mask cells may include memory cells for storing mask data. Each local mask word may include as many local mask cells 361 as there are corresponding CAM cells 363, Paragraph 0082)
	and a separate row assigned to each data block that has been previously requested by the processor nodes (Ichiriu teaches Ternary CAM array 302 includes rows of CAM cells for storing pattern data, and corresponding rows of mask cells for storing mask data, Paragraph 0081),
	the CAM receives the row and the parameters as inputs to retrieve the weighting values (Ichiriu teaches CAM words 0 to N-1 are each capable of storing a set of bits that may be received by comparand bus CBUS 326. CBUS 326 may be configured to receive search key 211 of FIG. 2B. Data may be read from or written to TCAM array 302 over data bus DBUS 350 by read/write (RAN) circuit 312 that includes one or more sense amplifiers and one or more write drivers, Paragraph 0082).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palmer to incorporate Ichiriu’s plurality of processor nodes. It would have been obvious because one of ordinary skill would be motivated to include plurality of co-processors, each of which is dedicated to implement a corresponding portion of an inexact pattern search operation, see Ichiriu, Paragraph 0139.

5.1.4	With respect to claim 4, the rejection of claim 3 is incorporated, Ichiriu also teaches wherein the CAM is implemented as a ternary CAM (TCAM) to allow for the specification of do not care state inputs representing the parameters to the content addressable memory (Ichiriu teaches The ternary CAM array 302 can effectively store three states of information, namely: a logic one state, a logic Zero State, and a "don't care” state for search or compare operations, Paragraph 0081).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palmer to incorporate Ichiriu’s plurality of processor nodes. It would have been obvious because one of ordinary skill would be motivated to include plurality of co-processors, each of which is dedicated to implement a corresponding portion of an inexact pattern search operation, see Ichiriu, Paragraph 0139.

5.1.5	With respect to claim 5, the rejection of claim 3 is incorporated, Palmer also teaches wherein weighting values associated with the primary TCAM rows are summed via the summer to provide the (Palmer teaches the average accuracy over this and prior sessions is computed at 170, Column 11, Lines 6-7),
	wherein the comparator compares the summed weighting value to the threshold (Palmer teaches At 166 the computed accuracy is compared to a threshold, Column 10, Lines 65-66);
	if the comparator indicates that the summed weighting value exceeds the threshold (Palmer teaches At 166 the computed accuracy is compared to a threshold, Column 10, Lines 65-66).
	Also Ichiriu teaches wherein the CAM further comprises: a primary TCAM to perform an initial search for respective weighting values based on the parameters (Ichiriu teaches This can be implemented as a simple table lookup (e.g., in memory 1120) to first fetch the context of the search. The context may include the parameters such as current prefix, result code, remainder of characters that could not be processed from the current packet, roll back value and count as discussed above, Paragraph 0128),
	and a secondary TCAM to lookup the subsequent memory action based on the address of the given data block (Ichiriu teaches TCAM search engine 220 looks for the occurrence of one or more patterns stored in CAM array 302 that match the information in state registers 880. If a match is found then a search result is presented to associated memory 230 as a match index 225 corresponding to the matching location in the TCAM array 302. The match index 225 is used as the address 231 for a look-up of associated memory 230. Associated memory 230 stores additional data Such as the next state, result, and action, Paragraph 0103)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palmer to incorporate Ichiriu’s plurality of processor nodes. It would have been obvious because one of ordinary skill would be motivated to include plurality of co-processors, each of which is dedicated to implement a corresponding portion of an inexact pattern search operation, see Ichiriu, Paragraph 0139.
(Palmer teaches The server read message supplies a list of UIDs to the server, which gets the identified objects from disk or a server-managed buffer and returns them to the requester. The server would then prevent an outstanding prefetch request from delaying other requests by providing a pre-emptive read operation for demand requests and servicing them before other reads, Column 4, Lines 47-56)
	and to monitor a future request from the processor nodes (Palmer teaches the prophet module monitors requests and performs predictions to control prefetch at 56. After completion of a session, at step 60 the training portion of the prophet module reviews a trace of accesses made during step 56, Column 8, Lines 9-10),
	the response manager fulfills the future request to the processor nodes if the subsequent memory action matches the future request (Palmer teaches In locating matching patterns, a sample window of current access objects is compared to the first objects of each pattern of pattern memory. For example, the input sample window may be set at 3 (alpha =3). As illustrated in FIG. 4, the current access pattern a b y is compared to the first three-objects, or prefix, of each pattern stored in the memory, Column 6, Lines 64-68 to Column 7, Lines 1-2. The server read message supplies a list of UIDs to the server, which gets the identified objects from disk or a server-managed buffer and returns them to the requester. The server would then prevent an outstanding prefetch request from delaying other requests by providing a pre-emptive read operation for demand requests and servicing them before other reads, Column 4, Lines 47-56),
	the subsequent memory action includes a memory read, a memory write, or a supervisory action to the remote memory (Palmer teaches If a read for the requested object A had been initiated at 70 because the object had not been found in the ROT, the system then waits on the I/O wait flag at 110. When the requested object is received, it is placed at the head of the replacement list as an object is evicted from the tail of the list at 138. The ROT is updated to include a pointer to the object's address in cache memory and its state is set to referenced, Column 9, Lines 34-42).

5.1.7	With respect to claim 7, the rejection of claim 6 is incorporated, Palmer also teaches memory scrubber to update the weighting values stored in the event detection circuitry (See Palmer Fig. 7E, Element 170)
	depending on whether or not the future request matches the subsequent memory action (Palmer teaches In locating matching patterns, a sample window of current access objects is compared to the first objects of each pattern of pattern memory. For example, the input sample window may be set at 3 (alpha =3). As illustrated in FIG. 4, the current access pattern a b y is compared to the first three-objects, or prefix, of each pattern stored in the memory, Column 6, Lines 64-68 to Column 7, Lines 1-2. The server read message supplies a list of UIDs to the server, which gets the identified objects from disk or a server-managed buffer and returns them to the requester. The server would then prevent an outstanding prefetch request from delaying other requests by providing a pre-emptive read operation for demand requests and servicing them before other reads, Column 4, Lines 47-56).

5.1.8	With respect to claim 8, the rejection of claim 1 is incorporated, Palmer also teaches wherein the learning block comprises a classifier to monitor the requests to a given data block in the remote memory (Palmer teaches the prophet module monitors requests and performs predictions to control prefetch at 56. After completion of a session, at step 60 the training portion of the prophet module reviews a trace of accesses made during step 56, Column 8, Lines 9-10)
	and updates the respective weighting value for each of the parameters as a statistical probability to indicate the likelihood of the subsequent memory action (Palmer teaches The server read message supplies a list of UIDs to the server, which gets the identified objects from disk or a server-managed buffer and returns them to the requester. The server would then prevent an outstanding prefetch request from delaying other requests by providing a pre-emptive read operation for demand requests and servicing them before other reads, Column 4, Lines 47-56. Also see Palmer Fig. 7E, Element 170).

5.1.9	With respect to independent claim 11, Palmer teaches A method, comprising: monitoring requests to access to a given data block and input parameters specifying conditions associated with the requests (Palmer teaches the prophet module monitors requests and performs predictions to control prefetch at 56. After completion of a session, at step 60 the training portion of the prophet module reviews a trace of accesses made during step 56, Column 8, Lines 9-10)
in a remote memory (See Palmer Element 18 via Server 20, Fig. 2)
storing the input parameters and updating a respective weighting value for each of the stored input parameters associated with the requests to access the given data block (Palmer teaches The patterns may be stored in pattern memory as unit patterns and the trainer may delete or reduce lengths of unit patterns in pattern memory based on accuracy of predictions from the unit patterns, Column 2, Lines 63-67),
the respective weighting values to indicate a likelihood of a subsequent memory action that is executed with respect to a prospective data block in the remote memory that is accessed following each of the requests (Palmer teaches predictions are made based on the order of predicted access times of objects within a current access pattern relative to stored access patterns, Column 2, Lines 47-49. Accuracy is established for each unit pattern during each training session and is thus an indication of the ratio of correct predictions to total predictions through prior sessions, Column 8, Lines 63-66);
(Palmer teaches the prophet module monitors requests and performs predictions to control prefetch at 56. After completion of a session, at step 60 the training portion of the prophet module reviews a trace of accesses made during step 56, Column 8, Lines 9-10); 
and executing the subsequent memory action (Palmer teaches The server read message supplies a list of UIDs to the server, which gets the identified objects from disk or a server-managed buffer and returns them to the requester. The server would then prevent an outstanding prefetch request from delaying other requests by providing a pre-emptive read operation for demand requests and servicing them before other reads, Column 4, Lines 47-56)
for the prospective data block (Palmer teaches predictive cache is particularly suited to operate in OODB systems where applications 21 in workstations 22 retrieve objects from secondary storage 18 through a server 20 and cache them in local memory 19, Column 4, Lines 23-27. Also see Palmer Element 22, Fig. 1)
in the remote memory (See Palmer Element 18 via Server 20, Fig. 2)
based on matching an address of the current request to the given data block and evaluating the respective weighting values for the input parameters that match the stored input parameters (Palmer teaches In locating matching patterns, a sample window of current access objects is compared to the first objects of each pattern of pattern memory. For example, the input sample window may be set at 3 (alpha =3). As illustrated in FIG. 4, the current access pattern a b y is compared to the first three-objects, or prefix, of each pattern stored in the memory, Column 6, Lines 64-68 to Column 7, Lines 1-2).
	



However, Ichiriu teaches a plurality of processor nodes (Ichiriu teaches each search engine includes a plurality of co-processors, Paragraph 0139. Also see Ichiriu Elements 1931, 1932, 1933, and 1934, Fig. 19A)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palmer to incorporate Ichiriu’s plurality of processor nodes. It would have been obvious because one of ordinary skill would be motivated to include plurality of co-processors, each of which is dedicated to implement a corresponding portion of an inexact pattern search operation, see Ichiriu, Paragraph 0139.

5.1.10	With respect to claim 12, the rejection of claim 11 is incorporated, Palmer also teaches summing weighting values retrieved from a content addressable memory in response to parameters associated with the current memory requests of the processor nodes (Palmer teaches the average accuracy over this and prior sessions is computed at 170, Column 11, Lines 6-7);
	comparing the summed weighting values to a threshold; and executing the predictive memory action if the summed weighting values exceed the threshold Palmer teaches At 166 the computed accuracy is compared to a threshold, Column 10, Lines 65-66).

5.1.11	With respect to claim 13, the rejection of claim 11 is incorporated, Palmer also teaches monitoring future requests from the processor nodes to corresponding data blocks in the remote memory (Palmer teaches the prophet module monitors requests and performs predictions to control prefetch at 56. After completion of a session, at step 60 the training portion of the prophet module reviews a trace of accesses made during step 56, Column 8, Lines 9-10)
(Palmer teaches The server read message supplies a list of UIDs to the server, which gets the identified objects from disk or a server-managed buffer and returns them to the requester. The server would then prevent an outstanding prefetch request from delaying other requests by providing a pre-emptive read operation for demand requests and servicing them before other reads, Column 4, Lines 47-56. Also see Palmer Fig. 7E, Element 170); 
and fulfilling the future request to the processor nodes based on data retrieved from the remote memory and stored locally in response to performing the subsequent memory action prior to the future request (Palmer teaches In locating matching patterns, a sample window of current access objects is compared to the first objects of each pattern of pattern memory. For example, the input sample window may be set at 3 (alpha =3). As illustrated in FIG. 4, the current access pattern a b y is compared to the first three-objects, or prefix, of each pattern stored in the memory, Column 6, Lines 64-68 to Column 7, Lines 1-2. The server read message supplies a list of UIDs to the server, which gets the identified objects from disk or a server-managed buffer and returns them to the requester. The server would then prevent an outstanding prefetch request from delaying other requests by providing a pre-emptive read operation for demand requests and servicing them before other reads, Column 4, Lines 47-56).

5.1.12	With respect to independent claim 14, Palmer teaches A system, comprising: a remote memory (See Palmer Element 18 via Server 20, Fig. 2); 
a node controller to manage access to and provide responses from the remote memory (See Palmer Element 18 via Server 20, Fig. 2)
the node controller comprising: a learning block to monitor requests to a given data block in the remote memory and to monitor parameters associated with the requests (Palmer teaches the prophet module monitors requests and performs predictions to control prefetch at 56. After completion of a session, at step 60 the training portion of the prophet module reviews a trace of accesses made during step 56, Column 8, Lines 9-10), 
the learning block updates a respective weighting value for each of the parameters associated with the requests to the given data block (Palmer teaches the prophet module monitors requests and performs predictions to control prefetch at 56. After completion of a session, at step 60 the training portion of the prophet module reviews a trace of accesses made during step 56 to update the pattern memory for that context, Column 8, Lines 9-14. A designer can use CIDs and knowledge of an application to "focus attention" of the prophet, thus increasing prediction accuracy, Column 5, Lines 35-38), 
the respective weighting values to indicate a likelihood of a subsequent memory action with respect to a prospective data block in the remote memory that is accessed following each of the requests (Palmer teaches predictions are made based on the order of predicted access times of objects within a current access pattern relative to stored access patterns, Column 2, Lines 47-49. Accuracy is established for each unit pattern during each training session and is thus an indication of the ratio of correct predictions to total predictions through prior sessions, Column 8, Lines 63-66);
event detection circuitry to store the parameters and the weighting values for each of the parameters associated with an address for the given data block (Palmer teaches The patterns may be stored in pattern memory as unit patterns and the trainer may delete or reduce lengths of unit patterns in pattern memory based on accuracy of predictions from the unit patterns, Column 2, Lines 63-67),
the event detection circuitry determines the subsequent memory action for the prospective data block in the remote memory (Palmer teaches If the prefetch count is within the thresholds at 76, or after alpha and R are adjusted at 78 and 80, the system attempts a prediction based on the most recent request using the match radius R at 82., Column 8, Lines 48-52).
based on matching an address of a current request to the given data block (Palmer teaches Where the patterns are stored in pattern memory as unit patterns, the predictor compares a current access pattern to a sample length of unit patterns, Column 3, Lines 3-6. the average accuracy over this and prior sessions is computed at 170, Column 11, Lines 6-7)
and comparing current parameter values associated with the current request relative to the stored parameters to determine the prospective data block (Palmer teaches Where the patterns are stored in pattern memory as unit patterns, the predictor compares a current access pattern to a sample length of unit patterns, Column 3, Lines 3-6. At 166 the computed accuracy is compared to a threshold, Column 10, Lines 65-66); 
and a response manager to execute the subsequent memory action and to monitor a future request from the processor nodes (Palmer teaches The server read message supplies a list of UIDs to the server, which gets the identified objects from disk or a server-managed buffer and returns them to the requester. The server would then prevent an outstanding prefetch request from delaying other requests by providing a pre-emptive read operation for demand requests and servicing them before other reads, Column 4, Lines 47-56), 
the response manager fulfills the future request to the processor nodes if the subsequent memory action matches the future request (Palmer teaches In locating matching patterns, a sample window of current access objects is compared to the first objects of each pattern of pattern memory. For example, the input sample window may be set at 3 (alpha =3). As illustrated in FIG. 4, the current access pattern a b y is compared to the first three-objects, or prefix, of each pattern stored in the memory, Column 6, Lines 64-68 to Column 7, Lines 1-2. The server read message supplies a list of UIDs to the server, which gets the identified objects from disk or a server-managed buffer and returns them to the requester. The server would then prevent an outstanding prefetch request from delaying other requests by providing a pre-emptive read operation for demand requests and servicing them before other reads, Column 4, Lines 47-56).
Palmer does not explicitly disclose a plurality of processor nodes
However, Ichiriu teaches a plurality of processor nodes (Ichiriu teaches each search engine includes a plurality of co-processors, Paragraph 0139. Also see Ichiriu Elements 1931, 1932, 1933, and 1934, Fig. 19A)
	to the plurality of processor nodes (Ichiriu teaches each search engine includes a plurality of co-processors, Paragraph 0139. Also see Ichiriu Elements 1931, 1932, 1933, and 1934, Fig. 19A),
the event detection circuitry includes a content addressable memory (CAM) having separate columns to store each of the parameters (Ichiriu teaches the local mask words include local mask cells 361 that mask individual CAM cells 363 of a corresponding CAM word on a bit-by-bit basis. The local mask cells may include memory cells for storing mask data. Each local mask word may include as many local mask cells 361 as there are corresponding CAM cells 363, Paragraph 0082)
and a separate row assigned to each data block that has been previously requested by the processor nodes (Ichiriu teaches Ternary CAM array 302 includes rows of CAM cells for storing pattern data, and corresponding rows of mask cells for storing mask data, Paragraph 0081), 
the CAM receives the address and the parameters as inputs that are employed to retrieve associated weighting values (Ichiriu teaches CAM words 0 to N-1 are each capable of storing a set of bits that may be received by comparand bus CBUS 326. CBUS 326 may be configured to receive search key 211 of FIG. 2B. Data may be read from or written to TCAM array 302 over data bus DBUS 350 by read/write (RAN) circuit 312 that includes one or more sense amplifiers and one or more write drivers, Paragraph 0082),  
Paragraph 0139.

5.1.13	With respect to claim 15, the rejection of claim 14 is incorporated, Palmer also teaches wherein the node controller further comprises a memory scrubber to update the weighting values stored in the CAM (See Palmer Fig. 7E, Element 170)
depending on whether or not the future request matches the subsequent memory action (Palmer teaches In locating matching patterns, a sample window of current access objects is compared to the first objects of each pattern of pattern memory. For example, the input sample window may be set at 3 (alpha =3). As illustrated in FIG. 4, the current access pattern a b y is compared to the first three-objects, or prefix, of each pattern stored in the memory, Column 6, Lines 64-68 to Column 7, Lines 1-2. The server read message supplies a list of UIDs to the server, which gets the identified objects from disk or a server-managed buffer and returns them to the requester. The server would then prevent an outstanding prefetch request from delaying other requests by providing a pre-emptive read operation for demand requests and servicing them before other reads, Column 4, Lines 47-56).

5.2	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (U.S. Patent 5,305,389), in view of Graham et al. (U.S. Patent 10,719,421)


However, Graham teaches wherein the parameters include at least two of a time of day, a day of the week, a day of the month, a month of the year, a type of memory request, or an address range of the request (Graham teaches monitor 30 may differently weight the parameter values of different access requests based upon other characteristics of the access requests such as the particular data storage device to which the access request was directed, the time of day that an access request was received, the requester from which the access request originated and/or the program or application for which the access request is being made, Column 7, Lines 13-20. other access requests made during a different time the day, different day of the week, a different month of the year or a different other time period, Column 6, Lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palmer to incorporate Graham’s wherein the parameters include at least two of a time of day, a day of the week, a day of the month, a month of the year, a type of memory request, or an address range of the request. It would have been obvious because one of ordinary skill would be motivated to capture The subset of the population 60 of access 20 requests AR that fall within the defined boundaries or characteristics of the taxon 62 are assigned to the particular taxon 62, see Graham, Column 3, Lines 20-23.

5.2.2	With respect to claim 10, the rejection of claim 1 is incorporated Graham also teaches wherein the parameters include a previous address accessed, an access request history, a processor address region, coherency directory information, a previous request history, or a running application identifier (Graham teaches parameter values of a sample of observed access requests being made to a data storage device 40, Column 9, Lines 10-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palmer to incorporate Graham’s wherein the parameters include at least two of a time of day, a day of the week, a day of the month, a month of the year, a type of memory request, or an address range of the request. It would have been obvious because one of ordinary skill would be motivated to capture The subset of the population 60 of access 20 requests AR that fall within the defined boundaries or characteristics of the taxon 62 are assigned to the particular taxon 62, see Graham, Column 3, Lines 20-23.

Conclusion
6.	Claims 1-15 are rejected. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MANSOUR whose telephone number is (571)272-3823.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/OMAR MANSOUR/Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121